--------------------------------------------------------------------------------

Exhibit 10.1

 
TRANSFER AND REPAYMENT AGREEMENT




This Transfer and Repayment Agreement (the “Agreement”) is entered into
effective as of April 1, 2005 (the “Effective Date”), among YP CORP., a Nevada
corporation, f/k/a YP.Net, Inc. and f/k/a RIGL Corporation (the “Company”),
MORRIS & MILLER, LTD., an Antigua corporation (“Morris & Miller”), MATHEW AND
MARKSON, LTD., an Antigua corporation (“Mathew and Markson” and together with
Morris & Miller, the “Shareholders”). All of the parties to this Agreement are
collectively referred to as the “Parties.”
 
BACKGROUND


Mathew and Markson and Telco Billing, Inc., a Nevada corporation (“Telco”)
executed that certain Exclusive Licensing Agreement, dated September 21, 1998
(the “Licensing Agreement”), pursuant to which Mathew and Markson granted a
20-year exclusive license to Telco with respect to the name “YELLOW-PAGE.NET,”
including the name, the trade name, trademark and the URL www.yellow-page.net
(collectively, the “Name”) in exchange for certain payments.


The Parties and Telco executed that certain Stock Purchase Agreement, dated
March 16, 1999 (the “Stock Purchase Agreement”), pursuant to which the Company
acquired all of the outstanding shares of Telco, including those shares owned by
the Shareholders. The Stock Purchase Agreement provided the Shareholders with
the right to “put” shares of the Company owned by them back to the Company under
certain circumstances. In connection with the execution of the Stock Purchase
Agreement, the Company agreed to pay an accelerated payment under the Licensing
Agreement in exchange for the acquisition of the Name.


The Parties then executed that certain Amendment to the Stock Purchase
Agreement, dated March 16, 1999 (the “First Amendment”), which cured a technical
default under the Stock Purchase Agreement.


Subsequently, the Parties executed that certain 2nd Amendment to Stock Purchase
Agreement, effective September 12, 2000 (the “Second Amendment”), pursuant to
which the “put” rights of the Shareholders were terminated in exchange for the
creation of revolving lines of credit for the benefit of the Shareholders. Under
the lines of credit, the Company agreed to lend up to $10,000,000 to each
Shareholder, subject to certain limitations (the “Revolvers”).


In December 2001, the Company and Mathew and Markson executed a binding term
sheet to address previous and existing defaults by the Company on payments owed
to Mathew and Markson in connection with the accelerated payments and the
assignment of the Name to the Company (the “Term Sheet Agreement”). The Term
Sheet Agreement provided for a final payment by the Company to Mathew and
Markson of $550,000 (the “Company Debt”) to be evidenced by a promissory note
and was secured by a pledge of 2,000,000 shares of Company stock (“Collateral
Shares”). $115,865 of the Company Debt has not been paid to date.
 
 


--------------------------------------------------------------------------------



As of October 31, 2003, the Parties executed that certain Amendment No. 3 to
Stock Purchase Agreement (the “Third Amendment” and collectively with the Stock
Purchase Agreement, the First Amendment and the Second Amendment, the “Purchase
Agreement”), pursuant to which the Revolvers were terminated in exchange for the
Company’s agreement to (a) make final, predetermined advances to the
Shareholders; and (b) pay quarterly dividends to all of the Company’s
shareholders, subject to applicable law and the terms and conditions of the
Third Amendment.


The Parties desire to have the Shareholders repay the advances made pursuant to
the Third Amendment and to clarify and resolve certain matters between the
Parties on the terms set forth in this Agreement.
 
AGREEMENT


In consideration of the mutual promises set forth in this Agreement and other
valuable consideration, the receipt and sufficiency of which are acknowledged,
the Parties agree as follows:


1.             Confirmation of Prior Assignment of Name; Assignment of
Additional Intellectual Property; Continuing Indemnity.


1.1          Confirmation of Assignment. The Shareholders acknowledge, agree and
confirm that (a) all of the right, title, interest, and goodwill, including
common law rights, in the Name was sold, conveyed, transferred and assigned to
Telco and the Company, their successors, assigns and legal representatives,
exclusively throughout the world on a quit claim basis, in March 1999 in
connection with the Stock Purchase Agreement and the Licensing Agreement was
thereby terminated and (b) the Parties intended to effect the assignment and
transfer of the Name at that time.


1.2          Assignment of Additional Intellectual Property. The Shareholders
hereby sell, convey, transfer and assign to Telco, its successors, assigns and
legal representatives, exclusively throughout the world, on a quit claim basis
all of their respective right, title, interest, and goodwill, including common
law rights, in and to the names, tradenames, trademarks, URL’s and domain names
listed on Exhibit A (collectively, the “Assigned IP”) in the United States of
America and in all countries and jurisdictions of the world, including the right
to file for protection of the Assigned IP throughout the world. Shareholders
agree to perform, at the Company’s expense, all acts and to execute such other
documents, if any, necessary for the Company to perfect its ownership in and to
the Assigned IP.


1.3          Indemnification. Despite the termination of the Licensing
Agreement, the Company’s indemnification obligations pursuant to Sections 5 and
6 of the Licensing Agreement shall remain in full force and effect.


2.             Repayment of Advances; Satisfaction of Company Debt.


2.1          Advances Generally. The Parties agree that: (a) the Company has no
obligation to make any additional Advances (as defined in the Third Amendment)
to the Shareholders; and (b) the amount owed by the Shareholders to the Company
with respect to the Advances already made, including principal, interest and all
other amounts due pursuant to the Third Amendment, is $3,895,000 (the “Repayment
Amount”).
 
 

2

--------------------------------------------------------------------------------


 
2.2          Repayment of Advances. The Shareholders shall pay and satisfy the
Repayment Amount to the Company by (i) offsetting the balance of the Company
Debt against the Repayment Amount; (ii) making the assignment required by
Section 1.2; (iii) providing the restrictive covenants set forth in Section 2.5;
(iv) releasing any liens on the Collateral Shares in accordance with Section
2.3; and (v) delivering to the Company one or more stock certificate(s)
evidencing 1,889,566 shares of Company common stock (the “Repayment Shares”) for
cancellation by the Company. The parties hereby agree that upon delivery of such
payment or consideration, including the Repayment Shares, (A) the Repayment
Amount shall be deemed paid in full, the Shareholders shall have no obligation
to make any further payments with respect to the Advances, and all security for
repayment of the Advances contemplated by the Third Amendment shall be deemed to
be released, and (B) the Company Debt is satisfied and paid and the Company has
no further obligation of payment to the Shareholders with respect to the Company
Debt.


2.3          Release of Collateral. The Shareholders hereby release and
extinguish any and all liens the Shareholders may have pertaining to the
Collateral Shares. The Company hereby releases any and all liens it may have
pertaining to any shares of Company common stock, warrants, or convertible
securities owned by or registered to the Shareholders.


2.4          Effect on Third Amendment. Upon satisfaction of the Repayment
Amount pursuant to Section 2.2, the Third Amendment shall be deemed amended as
follows:


2.4.1    all references to Advances are deleted;


2.4.2    all provisions of Article 1 of the Third Amendment (other than Section
1.2) are deleted;


2.4.3    Section 1.2 of the Third Amendment is amended to read in its entirety
as follows:


“1.2    Termination of Revolvers. The Revolvers have terminated and expired and
are of no further force or effect. The Company is no longer obligated to advance
any funds to the Shareholders or any assignee of the Shareholders.”; and


2.4.4    all provisions of Article 4 of the Third Amendment are deleted.


Except as set forth in this Agreement, the Third Amendment shall remain in full
force and effect.
 
 

3

--------------------------------------------------------------------------------


 
2.5          Non-Competition and Non-Solicitation.


2.5.1    For a period of five years from the Effective Date, the Shareholders,
and their officers, managers, employees, consultants, members, partners,
liaisons, affiliates, or control persons will not, directly or indirectly,
either individually or in connection with another entity or any third-party,
compete with the current business of the Company or participate or invest in the
development of a product or the provision of services that reasonably could be
deemed to be competitive with any current products, services, concepts or lines
of business of the Company.


2.5.2    For a period of five years from the Effective Date, the Shareholders,
and their officers, managers, employees, consultants, members, partners,
liaisons, affiliates, or control persons will not, directly or indirectly,
either individually or in connection with another entity or any third-party,
solicit, do business with, call upon, handle, deliver products or render
services to any active or prospective customer of the Company (including,
without limitation, a corporate customer itself, the representatives of a
corporate customer, and any affiliated entity of a corporate customer) for the
purpose of soliciting or selling such active or prospective customer the same
as, similar to, or related products or services that the Company currently
provides.


2.5.3    The Shareholders expressly acknowledge and agree that the restrictions
contained in this Section 2.5 are entirely reasonable and are properly and
necessarily required for the adequate protection of the Company’s current
business and intellectual property rights. If a court of competent jurisdiction
determines that five years is unreasonable or unenforceable, then the period
will be four years. If a court of competent jurisdiction determines that four
years is unreasonable or unenforceable, then the period will be three years. If
a court of competent jurisdiction determines that three years is unreasonable or
unenforceable, then the period will be two years. If a court of competent
jurisdiction determines that two years is unreasonable or unenforceable, then
the period will be two years. If a court of competent jurisdiction determines
that two years is unreasonable or unenforceable, then the period will be one
year.


3.            Representations and Warranties.


3.1          Representations and Warranties of Shareholders. The Shareholders
jointly and severally represent to the Company that (i) they have not assigned,
transferred, licensed, pledged or otherwise encumbered any Assigned IP or agreed
to do so; (ii) to the best of their knowledge none of the Assigned IP contains
any intellectual property or associated rights owned, authored or created by, or
licensed to, any third-party; (iii) they have full power and authority to enter
into this Agreement and to make the assignments made herein and prior hereto;
and (iv) they are not aware of any violation, infringement or misappropriation
of any third party’s rights (or any notice or claim thereof) by any person or
entity with respect to the use of the Assigned IP or Name. Some of the items
included in the Assigned IP may have expired, but to the best of the
Shareholders’ knowledge, no one has obtained any right to use any expired items
that are superior to the rights of the Shareholders. Except for the
representations contained in this Section 3.1, the Assigned IP is conveyed “as
is, where is” and “with all faults,” and the Shareholders have not made, and the
Shareholders hereby expressly disclaim and negate, any other representation or
warranty, express or implied, of any kind or nature whatsoever, relating to the
Assigned IP or the Name (including any implied or expressed warranty of title,
non-infringement, merchantability or fitness for a particular purpose).
 
 

4

--------------------------------------------------------------------------------


 
3.2          Representations and Warranties of the Company and Telco. Each of
the Company and Telco represents and warrants that (i) it has taken all
requisite corporate or other action necessary to authorize its execution and
performance of this Agreement and (ii) this Agreement is binding upon it in
accordance with its terms.


4.            Further Assurance and Post-closing Covenants. The Shareholders
agree immediately following the execution of this Agreement to assist the
Company in every legal way to (i) evidence, record and perfect the assignments
of the Name and the Assigned IP; (ii) apply for and obtain recordation of and
from time to time enforce, maintain, and defend the assigned rights; (iii)
register and/or transfer the registration of the Name and any domains and URL’s
included in the Assigned IP into the Company’s name or its designees; (iv)
evidence, record and perfect the transfer of the Repayment Shares to the Company
in a prompt and expeditious manner; and (v) evidence and/or record the release
and extinguishment of any liens on the Collateral Shares. If the Company is
unable for any reason to secure the Shareholders’ signatures to any document or
instrument it is entitled to under this Agreement and reasonably necessary to
fulfill any of the Shareholders’ obligations under Section 1.2 and this Section
4 after using its reasonable efforts to do so, the Shareholders hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents, as their respective agent and attorney-in-fact with full power of
substitution to act for and on their behalf and instead of Shareholders, to
execute and file any such document or documents and to do all other lawfully
permitted acts to further the purposes of the foregoing with the same legal
force and effect as if executed by Shareholders. If any part of the Name or
Assigned IP is based on, incorporates, or is an improvement or derivative of, or
cannot be reasonably and fully made, used, reproduced, distributed and otherwise
exploited without using or violating technology or intellectual property rights
owned or licensed by Shareholders and not assigned hereunder, Shareholders
hereby grant the Company and its successors a perpetual, irrevocable, worldwide,
royalty-free, exclusive, sublicensable right and license to exploit and exercise
all such technology and intellectual property rights in support of the Company’s
exercise or exploitation of the Name and Assigned IP or any assigned rights
(including any modifications, improvements and derivatives of any of them).


5.            Stock. The parties agree that all Company capital stock, warrants
or convertible securities owned by or registered to the Shareholders, except for
the Repayment Shares, are the sole property of the Shareholders, free from any
claims or liens by the Company.


6.            Fees and Expenses. Except as set forth in Section 15, each Party
shall bear all of its own fees, costs and expenses (including attorneys’ fees
and costs) arising out of or relating in any way to the negotiation and
preparation of this Agreement.


7.            No Admission of Liability. Each Party acknowledges and agrees that
this Agreement does not, and shall not be construed to constitute any admission
of liability or fault of any kind whatsoever by any Party by whom liability
always has been and now is expressly denied, but is made solely in compromise
and settlement of disputed matters.
 
 

5

--------------------------------------------------------------------------------


 
8.            Entire Agreement; Binding Effect. This Agreement, as well as any
exhibits attached hereto, constitutes the entire, integrated agreement among the
Parties with regard to the matters set forth herein and supersedes any and all
prior and contemporaneous agreements, promises, representations, negotiations
and understandings, whether written or oral, with respect to the subject matter
hereof. Notwithstanding the foregoing, except as amended by this Agreement, the
Purchase Agreement shall remain in full force and effect. This Agreement shall
be binding upon and inure solely to the benefit of the Parties and their
successors and assigns, and is not for the benefit of any third party.


9.            Drafting of Documents; Construction of Agreement. Each Party
represents and warrants that it is not relying on the advice of any other Party
or anyone associated with such other Party as to the legal, tax, or other
consequences of any kind arising out of this Agreement. Accordingly, each Party
hereby completely releases and forever discharges each other Party from any and
all claims or other rights of any kind which such releasing Party may assert
because the legal, tax or other consequences of this Agreement are other than
those anticipated by such Party. In addition, each Party acknowledges that (a)
it is represented by legal counsel; (b) this Agreement has been fully negotiated
among the Parties; and (c) it has fully reviewed the terms of this Agreement,
has a complete knowledge and understanding of its rights, obligations and duties
under this Agreement and of the rights waived or released under this Agreement,
and has voluntarily accepted the terms of this Agreement. In the event of any
ambiguity, no presumption shall arise against any Party as a result of any
provision of this Agreement having been prepared or drafted in the first
instance by such Party or by legal counsel representing such Party. As used in
this Agreement, unless the context otherwise requires, the singular number will
include the plural and the singular, and the use of any gender will be
applicable to all genders. The captions and headings used in this Agreement are
for convenience only and do not in any way affect, limit, amplify, or modify the
terms and provisions of this Agreement.


10.         Notices. All notices, demands, requests, and other communications
required or permitted hereunder will be in writing and will be delivered by
hand, telegram, facsimile or deposited with the United States Postal Service
postage prepaid, registered or certified mail, return receipt requested, or
delivered by courier or personal delivery addressed as follows:


If to Company:


YP Corp.
4840 East Jasmine Street, Suite 105
Mesa, Arizona 85205-3321
Facsimile: 480-860-0800
Telephone: 480-654-9646
Attention: President
 
 

6

--------------------------------------------------------------------------------



If to Shareholders:


Ilse Cooper
Morris & Miller, Ltd.
Woods Centre
St. John’s, Antigua, W.I.
Facsimile: 268-462-8976
Telephone: 268-562-1122


and:


Ilse Cooper
Mathew and Markson, Ltd.
Woods Centre
St. John’s, Antigua, W.I.
Facsimile: 268-462-8976
Telephone: 268-562-1122


with a copy to:


James J. Trimble, Esq.
Fennemore Craig
3003 North Central Avenue
Suite 2600
Phoenix, Arizona 85012-2391
Facsimile: (602) 916-5505
Telephone: (602) 916-5305


All notices sent within the United States shall be deemed delivered two business
days after deposit with the United States Postal Service, or if delivered by
facsimile, telegram, courier or by personal delivery, then notice is deemed
delivered upon the date and time of actual receipt or refusal of delivery by the
representative’s agents and employees of the Company and each Shareholder. All
notices sent outside of the United States shall be deemed delivered 5 business
days after deposit with the United States Postal Service, or if delivered by
facsimile, telegram, courier or by personal delivery, then notice is deemed
delivered upon the date and time of actual receipt or refusal of delivery by the
representative’s agents and employees of the Company and each Shareholder. Any
party may designate a different address or person to whom such notices should be
sent by giving notice thereof as provided herein, which change of address will
be effective upon receipt.


11.         Amendments; Modifications. No provision of this Agreement may be
amended or modified, except by instrument in writing executed by the Parties.


12.         No Waiver. No waiver by any Party of any of its rights or remedies
under this Agreement or otherwise will be considered a waiver of any other or
subsequent right or remedy of such Party; no delay or omission in the exercise
or enforcement by any Party of any rights or remedies will be construed as a
waiver of any other right or remedy of such Party; and, to the extent permitted
by applicable law, no exercise or enforcement of any such rights or remedies
will be held to exhaust any right or remedy of such Party.
 
 

7

--------------------------------------------------------------------------------


 
13.         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Arizona, without giving effect to
conflict of laws principles.


14.         Time of the Essence. Time is of the essence with respect to each and
every term and condition of this Agreement.


15.         Attorneys’ Fees. If any Party breaches its representations or
warranties under this Agreement or fails to fulfill or perform any of its
covenants or obligations in this Agreement, such Party shall pay all costs,
including, without limitation, reasonable attorneys’ fees and expert witness
fees, that may be incurred by the other Parties to enforce the terms, covenants,
conditions and provisions of this Agreement, or that may be incurred as a result
of the default under or breach of this Agreement, whether or not legal action is
commenced.


16.         Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original as
against any party whose signature appears thereon, and all of which shall
together constitute one and the same instrument. This Agreement shall become
binding when one or more counterparts hereof, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories. Any photographic or xerographic copy of this Agreement, with all
signatures reproduced on one or more sets of signature pages, shall be
considered for all purposes as if it were an executed counterpart of this
Agreement. Signatures may be given by facsimile or other electronic
transmission, and such signatures shall be fully binding on the party sending
the same.


17.         Specific Performance. Each of the parties to this Agreement
acknowledges and agrees that the parties’ respective remedies at law for a
breach or threatened breach of any of the provisions of this Agreement would be
inadequate and, in recognition of that fact, agrees that, in the event of a
breach or threatened breach of the provisions of this Agreement by any other
party, then in addition to any remedies at law, each other party shall be
entitled to obtain equitable relief in the form of specific performance, a
temporary restraining order, a temporary or permanent injunction or any other
equitable remedy which may then be available.


18.         Provisions Severable. The provisions of this Agreement are
independent of and severable from each other, and no provision shall be affected
or rendered invalid or unenforceable by virtue of the fact that for any reason
any other or others of them may be invalid or unenforceable in whole or in part.
Further, if a court of competent jurisdiction determines that any provision of
this Agreement is invalid or unenforceable as written, such court may interpret,
construe, rewrite or revise such provision, to the fullest extent allowed by
law, so as to make it valid and enforceable consistent with the intent of the
parties.
 
 

8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Agreement is executed and delivered by the Parties as
of the Effective Date set forth in the preamble.
 

        YP CORP.  
   
   
    By:   /s/ Peter J. Bergmann  

--------------------------------------------------------------------------------

 
Peter J. Bergmann
President and Chief Executive Officer

 

        MORRIS & MILLER, LTD.  
   
   
    By:   /s/ Ilse F. Cooper  

--------------------------------------------------------------------------------

  AMT, Director

 

        MATHEW AND MARKSON, LTD.  
   
   
    By:   /s/ Ilse F. Cooper  

--------------------------------------------------------------------------------

  AMT, Director

 
9

--------------------------------------------------------------------------------

Exhibit A

Assigned IP


List of Marks


“MINI WEB PAGE”
 
TRADEMARK
 
   
“YELLOW PAGE FINGERS ON A GLOBE WITH A YELLOW SKY IN A BOX”
 
STATE LEVEL SERVICE MARK
     
“MAKING IT EASY FOR YOU”
 
TRADEMARK
     
“AMERICA’S LOCAL YELLOW PAGES”
 
TRADEMARK
     
“YOUR LOCAL YELLOW PAGES”
 
TRADEMARK



List of Domain Names (“URLs”)


YELLOW-PAGE.COM
YELLOW-PAGE.ORG
YELLOWPAGE.NET
YELLOWPAGES-INFO.NET
YELLOW-PAGES-INFO.NET
YELLOWPAGESINFO.NET
YELLOW-PAGE.INFO
YELLOWPAGEPLUS.COM
YELLOWPAGEPLUS.NET
AMERICAN-YELLOW-PAGE.COM
AMERICAN-YELLOW-PAGE.NET
AMERICAN-YELLOW-PAGES.COM
AMERICAN-YELLOW-PAGES.NET
AMERICAN-YELLOW-PAGE.ORG
AMERICAN-YELLOW-PAGES.ORG
USAYELLOWPAGE.NET
USAYELLOWPAGE.ORG
USA-YELLOW-PAGE.NET
USA-YELLOW-PAGE.COM
USA-YELLOW-PAGE.ORG
USA-YELLOW-PAGES.ORG
USA-YELLOW-PAGES.COM
USA-YELLOW-PAGES.NET
THE-YELLOW-PAGE.COM
THE-YELLOW-PAGE.NET
WORLD-YELLOW-PAGE.NET
WORLD-YELLOW-PAGE.ORG

A-1

--------------------------------------------------------------------------------

Exhibit A

WORLD-YELLOW-PAGE.COM
WORLD-YELLOW-PAGES.ORG
WORLD-YELLOW-PAGES.COM
WORLDYELLOWPAGE.NET
WORLDYELLOWPAGE.ORG
WORLD-WIDE-YELLOW-PAGE.COM
WORLD-WIDE-YELLOW-PAGE.NET
GLOBAL-YELLOW-PAGE.NET
GLOBAL-YELLOW-PAGE.COM
GLOBAL-YELLOW-PAGES.COM
GLOBAL-YELLOW-PAGES.NET
GLOBALYELLOWPAGE.NET
GLOBALYELLOWPAGES.NET
GET-A-BETTER-IDEA.COM
GET-A-BETTER-IDEA.NETGET-AN-IDEA.COM
GET-AN-IDEA.NET
GOT-AN-IDEA.COM
MINIWEBPAGE.COM
 
A-2

--------------------------------------------------------------------------------